Citation Nr: 0204916	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  95-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for coronary artery 
disease with hypertension, to include as secondary to 
PTSD.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for a skin disorder as 
secondary to Agent Orange (AO) exposure.

5. Entitlement to service connection for hematuria as 
secondary AO exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision and November 1994 
and October 2001 determinations from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In June 1994, the RO denied entitlement to service connection 
for PTSD, hearing loss, heart condition, and a rash on the 
feet, legs, armpits, and neck due to AO exposure.  In 
November 1994, the RO additionally denied entitlement to 
service connection for blood in urine secondary to AO 
exposure.  In October 2001, the RO denied entitlement to 
service connection for hearing loss with tinnitus.

"Hematuria" is the presence of blood or blood cells in the 
urine.  Watai v. Brown, 9 Vet. App. 441, 442 (1996).  The 
issue of entitlement to service connection for blood in urine 
secondary to AO exposure has accordingly been recharacterized 
as entitlement to service connection for hematuria.

The issue of entitlement to service connection for tinnitus 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and, for the 
issues decided herein, the veteran has been properly 
notified of the elements necessary to grant his claims for 
the benefits sought.

2. The veteran did not engage in combat with the enemy.  

3. The competent, credible, and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the diagnosis of PTSD related to 
military service.

4. The competent and probative evidence shows that coronary 
artery disease with hypertension, is not causally related 
to a service-connected disorder or otherwise related to 
service.

5. Hearing loss was not shown in service, or for many years 
thereafter, and sensorineural hearing loss was not 
disabling to a compensable degree during the first post-
service year.

6. The veteran did not serve in the Republic of Vietnam and 
is thus not presumed to have been exposed to an herbicide 
agent. 

7. The competent and probative evidence does not contain 
proof of in-service exposure to an herbicide agent.

8. The competent and probative evidence does not establish 
that the veteran has current hematuria.

9. The competent and probative evidence does not show that 
the veteran's actinic keratoses is related to service 
irrespective of exposure to an herbicide agent.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).   



2. Coronary artery disease with hypertension was not incurred 
in or aggravated by active military service; nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).

3. Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may organic 
disease of the nervous system (sensorineural hearing loss) 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001). 

4. Hematuria was not incurred in or aggravated by active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

5. A skin disorder was not incurred in or aggravated by 
active military service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal in view of the passage of the 
Veterans Claims Assistance Act.  VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The ordering of additional VA examinations or physician 
opinions at this time is inappropriate for the issues that 
are the subjects of this decision.  The VA examinations of 
record have adequately considered the claims file and include 
well-reasoned opinions in support of their conclusions.

It is unnecessary to obtain a PTSD examination in this case.  
The veteran has been diagnosed and treated for PTSD for many 
years.  Additionally, the examining physicians of record 
attribute or at least reference the veteran's active service 
in the Republic of Vietnam as the cause of his PTSD symptoms.  
The only unresolved issue, therefore, is whether there is 
credible supporting evidence that the claimed in-service 
stressors occurred, and this question cannot be resolved by 
additional VA examination.

Although the veteran currently suffers from coronary artery 
disease, a VA examination relating the current heart disorder 
to service would prove to remote to have any probative value 
in the complete absence of any in-service manifestations of 
heart disorder, as is the case here, where the first heart-
related dysfunction of record arose many years after service.  
Moreover, an examination to answer whether coronary artery 
disease is secondary to PTSD would serve no useful purpose 
because PTSD is not service-connected.

The claims file contains an August 2001 audiological 
evaluation the Board considers adequate because audiometric 
testing was conducted, the claims file was reviewed, and the 
examiner opined as to the likelihood the current hearing loss 
was related to service.

In its October 2001 determination, the RO noted that blood in 
the urine is not a disability but rather a laboratory 
finding, such that entitlement to service connection would 
not be in order under any circumstances.  This opinion is a 
medical conclusion, and the Board is not competent to make 
such opinions. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

However, given the Board's basis for denying the claim of 
entitlement to service connection for hematuria, as discussed 
below, additional development to determine whether hematuria 
is in fact a disability is unnecessary.





Due to the nature of the current skin disability in 
comparison with the one-time experience of a rash in service 
over 20 years earlier, a VA examination finding a nexus 
between the two would be too remote to have any probative 
value.  Physician opinions regarding the effects of AO 
exposure are also unnecessary here because AO exposure, 
actual or presumed, has not been established. 

The RO has obtained or has attempted to obtain all relevant 
evidence that has been adequately identified.  The record 
reflects receipt of additional evidence throughout the 
various stages of the appeal process, concluding with 
treatment records through May 2001 and the January 2001 
results of a stressor verification search conducted by the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR). 

With regard to verifying the veteran's stressors, any 
assistance beyond what has already been provided is not 
required in this case because there is no reasonable 
possibility that it would aid in substantiating the PTSD 
claim, especially in light of the ongoing deficit of detailed 
information, such as names and dates, that would assist in 
verifying the claimed stressors, according to USASCRUR.

The veteran's statements to examining physicians reference 
treatment by a dermatologist for his current skin disability.  
As a current skin disability has sufficiently been 
established, and as there is no indication that these records 
include a competent nexus opinion, these records are not 
relevant to the current appeal.

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claims.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  





The veteran has similarly been notified of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.  For instance, he has been 
afforded the opportunity to present information and arguments 
in favor of his claims, and he and his representative have in 
fact done so.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

Thus, there is no useful purpose in remanding the matter 
again for development of the issues decided herein.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.

The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the Court has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
Court's recent interpretation of the law.  The veteran is not 
prejudiced by the Board's consideration of his claims 
pursuant to the VCAA and its implementing regulations in the 
first instance; VA has already met any obligations to him 
under this new law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claims by the RO under the new law would only serve to 
further delay resolution of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).




General Service Connection Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).


I. PTSD

Factual Background

The veteran served on active duty from May 1971 to May 1975.

Service records, which include a performance report and award 
citation, show the veteran was stationed overseas from 1973 
to 1974 at Air Base Defense, 432nd Security Police Squadron, 
Udorn Royal Thai Air Force Base, Thailand.  
His DD Form 214, Report of Separation from Active Duty, 
confirms he served 371 days in Southeast Asia.  His military 
specialty number and title was 81150, Security Specialist.  
He was awarded the National Defense Service Medal, Air Force 
Good Conduct Medal, Air Force Medal, Air Force Outstanding 
Unit Award, and Air Force Commendation Medal.

The service records show that the veteran held the rank of 
Sergeant in the United States Air Force when he served as a 
Security Controller for approximately one year at Udorn Air 
Force Base.  According to a May 1974 performance report, his 
duty description was "Communicator/Plotter," in which he 
was responsible for all flight administrative functions; 
preparing and maintaining desk blotter and other 
correspondence; operating radio net and maintaining control 
of all assigned vehicles; dispatching security forces; and 
maintaining liaison with friendly forces engaged in defense 
of the surrounding area.           

The veteran's service medical records show no complaints, 
treatment, or diagnoses of a psychiatric disorder.  His pre-
enlistment and induction examinations were entirely negative 
for signs and/or symptoms of a mental disorder.  Although his 
service medical records indicate complaints of and treatment 
for a variety of physical illnesses, he was never seen for 
any psychiatric disorder.  On separation examination, the 
psychiatric evaluation was considered normal.  

VA treatment records since at least February 1992 show 
ongoing treatment for diagnosed PTSD.  In July 1994, the 
veteran's therapist at Laredo Vet Center provided a letter to 
the RO in which he diagnosed the veteran with chronic PTSD as 
the result of a history of intense combat in the Republic of 
Vietnam.  

In June 1993, the veteran filed a claim of entitlement to 
service connection for PTSD, among other things.  Pursuant to 
VA's development of the claim, he submitted information in 
support of his claim, which included allegations of stressful 
events he experienced during his period in Southeast Asia, to 
include Laos, Cambodia, and the Republic of Vietnam.

In July 1993, the veteran's spouse submitted a letter to the 
effect that she observed the veteran experiencing nightmares 
and flashbacks after returning from his active service in 
Southeast Asia.  

VA examination in May 1998 also established a diagnosis of 
PTSD related to combat in Southeast Asia.  The veteran 
reported to the examiner that although he was originally 
given orders to go to the Republic of Vietnam, the orders 
were canceled, and he was reassigned to a military 
installation in Udorn, Thailand.  He described several 
stressful combat experiences related to his duty assignment 
in Thailand.

In November 1999, VA sent a request to USASCRUR in an attempt 
to verify the veteran's stressors.

A December 1999 deferred rating decision indicates the 
veteran had provided additional information regarding his 
claimed stressors and that such information was forwarded to 
USASCRUR.

In January 2001, USASCRUR verification inquiry of the claimed 
stressors was completed.  It was determined that the 
information acquired through development of the claim did not 
meet the minimum requirements for a successful search.  

A July 2001 memorandum of record indicates that the veteran 
did not provide sufficient detail as to the names, dates, 
times, or geographical area involved with the claimed 
stressful events.   

In October 2001, the RO denied entitlement to service 
connection for PTSD on the basis that although there was an 
affirmative diagnosis of PTSD, it was based on events that 
had yet to be verified by the service department.



Specific Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).





Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be awarded, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.


Analysis

The record clearly establishes current symptomatology and 
treatment consistent with a diagnosis of PTSD, as well as 
several current diagnoses of such.  There are also medical 
nexus opinions linking PTSD to the veteran's reported combat-
related incidents in Vietnam and/or Thailand.  38 C.F.R. 
§ 3.304(f).
 
Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressors reported by the veteran 
and relied upon by the competent medical professionals 
diagnosing PTSD actually occurred, as substantiated by 
competent corroborating evidence.  That question involves 
both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  In other words, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  Although the veteran's claimed stressors involve 
engaging in and witnessing combat, service documents show he 
had no combat service.

Of his four years active service, only one year was in 
Southeast Asia.  Moreover, it was at an Air Force Base in 
Thailand, a fact the veteran has misrepresented to VA on 
several occasions in which he has reported service in the 
Republic of Vietnam, Laos, and Cambodia.  During his 12 to 13 
month period in Thailand, his duties as a 
Communicator/Plotter primarily involved administrative 
functions, and there is no record or mention of a temporary 
combat assignment in his military records, including his 
service medical records.  Furthermore, the veteran's 
decorations, medals, and commendations as listed on his DD 
Form 214 do not include any that are reflective of combat 
service.

To be researched, incidents must have been reported and 
documented at the time of occurrence, and the veteran must 
provide adequate information as to the who, what, where and 
when of each stressor.  Cohen, supra at 5-6, citing the 
USASCRUR.  

The veteran has provided minimal details as to the names, 
dates, and locations of specific incidents he witnessed that 
could be construed as a stressful event.  The details that he 
has provided, however, have been reviewed, and none have 
conclusively been proven in his favor.

In addition to providing virtually no details of the settings 
of his claimed stressors, the veteran has not submitted lay 
statements from other witnesses or other information in 
support of his assertions.  His spouse's statement that she 
observed post-service symptoms consistent with PTSD is the 
only lay statement of record, and it is not germane to the 
issue of whether the veteran experienced the alleged 
stressful events.

Essentially, the sole supporting evidence that the alleged 
stressful events occurred is the veteran's own statements and 
notation of such experiences as recorded by medical 
professionals in connection with PTSD evaluation.  However, a 
noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  
Cohen, supra at 20 (citing Doran v. Brown, 6 Vet. App. 283, 
289 (1994)); 38 C.F.R. § 3.304(f).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In summary, the veteran's military records show he is not a 
combat veteran warranting presumptions of in-service 
stressors.  Nor is there support in either the military 
records or statements by third parties as to the occurrence 
of the alleged events.  Without credible supporting evidence 
that the claimed in-service stressors actually occurred, the 
diagnosis of PTSD opined to be causally related to the 
claimed stressful in-service events, is not supportable.  

The Board is not bound to accept medical opinions, which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Likewise, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the veteran's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  


Here, VA examiners and treating physicians of record who 
diagnosed PTSD and related such to the veteran's claimed in-
service experience based such opinions solely on his accounts 
of the claimed events.  For this reason, they lack any 
probative value.

The Board, insofar as it finds that there is no recognizable 
stressor, does not reach questions of whether the events 
claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.  Cohen, supra; West; supra. 

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West, supra.   A 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD because there 
is no probative diagnosis of PTSD shown to be related to 
recognized military stressors.  Gilbert, supra; 38 C.F.R. 
§ 3.102.


II. Coronary Heart Disease with Hypertension,
To Include as Secondary to PTSD

Factual Background

The service medical records are silent for any heart disorder 
or abnormality related thereto.  Enlistment examination in 
January 1971 was negative for heart or vascular 
abnormalities, and the blood pressure reading was 122/64.  
There was no in-service treatment for heart or vascular-
related symptomatology, and separation examination in March 
1975 was also negative for heart or vascular abnormalities.  
Blood pressure at separation examination was 120/76.


A discharge summary and follow-up treatment notes from 1992 
establish the veteran experienced a myocardial infarction in 
February 1992.  Cardiac catheterization revealed single 
vessel coronary artery disease for which he is regularly 
monitored.  

During the 1992 admission for cardiac work-up, the veteran 
denied a history of hypertension.  In February 1992, his 
blood pressure was 142/86.  In October 1992, it was 130/78.  
In December 1992, it was 155/80.  In February 1993, it was 
115/70.  In November 1994, it was 125/77.  In May 1998, it 
was 130/70.  In June 2001, it was 140/85.


Specific Criteria

Service connection may be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. 
Principi, 7 Vet. App. 439 (1995).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen, supra.  In this 
case, however, the veteran contends that he is not seeking 
service connection pursuant to Allen.  

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

Under the rating schedule prior to January 12, 1998, the 
minimum compensable level of hypertension was shown where the 
disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  
A 10 percent evaluation was also provided where continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65,207 (December 11, 1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective as of January 12, 1998).


Analysis

The record demonstrates a current heart disability because 
the veteran has been diagnosed and treated for coronary 
artery disease status post myocardial infarction in 1992.  

The veteran's claim indicates coronary artery disease is 
accompanied by hypertension.  The Board notes, however, that 
hypertension is not shown in the evidentiary record as a 
current disability.  The blood pressure readings since 
service through as recent as June 2001 fail to document a 
compensable level of hypertension under the both the old and 
new criteria at 38 C.F.R. § 4.104, DC 7101.  Therefore, 
hypertension has not been shown as a current disability. See 
Cox, supra.

The service medical records, including all formal 
examinations, contain no complaints, signs, symptoms, or 
treatment that could have possibly been related to a heart 
disorder.  Heart and vascular systems were normal upon entry 
and discharge from active service, and symptomatology, such 
as hypertension and chest pain, were specifically denied 
throughout service.  In addition to the competent medical 
evidence devoid of any complaints, there is also no 
documented injury or lay testimony in support of 
symptomatology consistent with an initial stage of coronary 
or cardiovascular disease.  

The veteran did not begin to show symptoms of coronary artery 
disease until more than 16 years after service, at which time 
he sought treatment for a myocardial infarction.  The 
probative service medical records, together with the lack of 
treatment until many years after service show no in-service 
manifestation that could possibly warrant further 
consideration under a theory of direct service connection. 

The veteran has primarily argued that entitlement to service 
connection is warranted in the instant case because his 
coronary artery disease is proximately due to, or the result 
of, his diagnosed and treated PTSD.

The Board need not consider this contention any further 
because the primary disability of PTSD upon which the 
secondary service connection claim is based is, itself, not 
service connected.  Essentially, the law is dispositive of 
this contention.  Sabonis v Brown, 6 Vet. App. 426, 430 
(1994).

In sum, the service medical records show no medical or lay 
evidence of an in-service injury or disease process related 
to a coronary artery disease, including hypertension.  

Additionally, there is no post-service evidence relating the 
current disability to service, and any opinion relating the 
heart disorder to PTSD lacks any probative value because it 
cannot serve as a basis for a grant of entitlement to service 
connection.  

The Board is of the opinion that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection.  In this regard, although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.102; Gilbert, 
supra. 


III. Hearing Loss

Factual Background

Enlistment examination in January 1971 included audiological 
testing.  The examiner indicated that the American Standards 
Association (ASA) system for audiometric testing was used 
during audiometric examination, which documented pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
unreport
ed
15
LEFT
-5
-5
-5
Unreport
ed
15
		
Also on enlistment examination, clinical evaluation of the 
ears was normal, and the veteran reported no ear trouble or 
history of hearing loss.

Separation examination in March 1975 again established a 
normal clinical evaluation of the ears, with the veteran 
reporting no ear trouble or history of hearing loss.  
Audiometric examination, using the International Standard 
Organization System (ANSI/ISO), documented pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

In June 1993, the veteran filed a claim for service 
connection for hearing loss.  

In May 1998, VA conducted a general medical examination, to 
include hearing loss.  The veteran attributed hearing loss to 
flight line noise, gunfire, and exposure to mortar explosions 
during service.  Diagnostic impression was hearing loss with 
tinnitus.

VA conducted an audiological examination in June 1998.  
Audiometric examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
40
40
LEFT
10
15
5
45
40

On examination, the veteran reported a history of in-service 
noise exposure to include gunfire, aircraft, and ground power 
units.

VA conducted another audiological examination in August 2001.  
Audiometric
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
40
50
LEFT
10
10
5
45
50

After reviewing the claims file, the examiner opined that it 
was not at least as likely as not that the veteran's hearing 
loss was due to his service activities.  The examiner 
explained that the separation examination gave no evidence of 
hearing loss, and the veteran's work history as a truck 
driver "certainly exposed him to noise after his military 
service."

Specific Criteria

If not shown in service, service connection may nevertheless 
be granted for sensorineural hearing loss if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

38 C.F.R. §3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service 
connection may also be established by evidence demonstrating 
that the disease was in fact incurred or aggravated by 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.


Analysis

It is clear that the veteran is suffering from a current 
hearing loss disability insofar as audiometric testing on VA 
examination sufficiently establishes impaired hearing 
consistent with 38 C.F.R. § 3.385.  Nevertheless, the 
competent and probative evidence does not demonstrate a 
nexus, or link, between his current hearing disability and 
service.

As previously discussed, the Board has concluded that 
although the veteran served during a period of war, he did 
not engage in combat, such that there must be more than 
satisfactory lay evidence as proof of service incurrence.  38 
U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Caluza v. Brown 7 Vet. App. 498 (1995).  

The veteran's service medical record reflects that he did not 
have impaired hearing during service, as defined by VA.  
Audiometric testing in service, even after conversion from 
ASA to ISO, does not establish impaired hearing consistent 
with 38 C.F.R. § 3.385.  Additionally, he had no complaints 
of ear trouble or hearing loss at enlistment, during service, 
or at separation.

The evidentiary record reflects hearing loss was first 
documented many years after service, well beyond any 
presumptive period for sensorineural hearing loss.  In fact, 
the first documented medical evidence of hearing loss after 
service is contained in the May 1998 VA examination, 
confirmed by audiometric testing in June 1998, over 20 years 
post-service.

The Board has also considered post-service evidence in the 
context of determining whether entitlement to service 
connection for hearing loss is otherwise warranted, despite 
its initial manifestations subsequent to service or the 
relevant presumptive period.  Ledford, supra; Hensley, supra.

In this regard, there is no competent evidence in favor of 
the claim.  VA's August 2001 audiological evaluation 
concluded with the opinion that the veteran's current hearing 
loss was more likely related to the many years of post-
service noise exposure, specifically citing the veteran's 
work as a truck driver as a possible cause of the current 
impaired hearing.  As this assessment is consistent with the 
evidentiary record, which documents hearing loss no earlier 
than 24 years after service, the Board accords significant 
weight to the August 2001 VA examiner's opinion.

The veteran's own opinions and statements linking his claimed 
condition to service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

Likewise, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran's disabilities are related to a disease 
or injury incurred during service.  Colvin, supra.

The Board notes that although the veteran is not competent to 
render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  Collette v. Brown, 82 F.3d 389 (1996).

The veteran has asserted that he was exposed to gunfire and 
explosions consistent with combat.  Without a finding that he 
is a combat veteran, these statements hold virtually no 
probative value.  The Board is also cognizant of the 
veteran's contention presented on appeal that he was exposed 
to a significant amount of loud noise in his position as a 
security officer assigned to an area that included a flight 
line, and that such noise contributed to his current hearing 
loss, yet even this credible statement is outweighed by the 
evidence to the contrary.

For instance, the service records strongly suggest the 
veteran worked in a quiet, office-like atmosphere that would 
allow for frequent radio communication and completion of his 
many administrative tasks, as a Communicator/Plotter.  There 
is no affirmative evidence in the service records that he was 
in near proximity to a flight line, even on a temporary 
basis.

On the basis of the foregoing, the Board finds an absence of 
probative and persuasive evidence to establish that the 
veteran's bilateral hearing loss was either directly or 
presumptively related to service.  



Rather, the preponderance of the evidence is against the 
claim of entitlement to service connection for bilateral 
hearing loss.  Gilbert, supra; 38 C.F.R. § 3.102.


IV. Hematuria and Skin Disorder
Secondary to Agent Orange

Factual Background

Enlistment examination in January 1971 disclosed no clinical 
abnormalities or complaints related to the skin or urinary 
functioning.  A history of blood in the urine and skin 
disease was specifically denied.

A November 1974 service medical record indicates the veteran 
had a papular rash on his shoulders, buttocks, legs, and 
trunk.  An allergy history was noted, and the diagnostic 
impression was possible contact dermatitis.

Separation examination in March 1975 disclosed no clinical 
abnormalities or complaints related to the skin or urinary 
functioning.  Again, a history of blood in the urine and skin 
disease was specifically denied.

In February 1994, VA treated the veteran for a three-day 
history of a rash to the groin.

VA examination in June 1998 included a urinalysis, which was 
negative for blood.  

VA examination in June 2001 included a physical examination 
of the skin, which revealed actinic keratoses of the face, 
scalp, and upper extremities.  This was described as rough, 
patchy lesions for which he seeks treatment by a 
dermatologist.





Specific Criteria

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2001) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2001).

38 U.S.C. 1116(f) provides that for purposes of establishing 
service connection for a disability or death resulting from 
exposure to a herbicide agent, including a presumption of 
service-connection under this section, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Section 201 
of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-___ (HR 1291) (Dec. 27, 2001).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).



The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Type II diabetes mellitus; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma. 38 C.F.R. § 3.309(e) (2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) 
(2001).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary" will not 
be taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service. 38 C.F.R. § 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted. 59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309) (2001).



Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 
(1994). Competent medical evidence is required where the 
issue involves medical causation. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).


Analysis

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(2001).

As previously discussed, the service records only document 
one year of service in Southeast Asia, at an Air Force Base 
in Thailand.  During his 12 to 13 month period in Thailand, 
his duties as a Communicator/Plotter primarily involved 
administrative functions.  Moreover, his primary specialty 
was that of a security specialist charged with managing 
security of a permanent Air Force Base.  The service records, 
including medical, make no mention of a temporary combat 
assignment, offshore assignment, or otherwise intimate travel 
to the Republic of Vietnam.  

The Board therefore finds that the conditions of the 
veteran's service did not involve duty or visitation in 
Vietnam, and there is no affirmative evidence that there was 
such duty or visitation.  Without the requisite service in 
the Republic of Vietnam, the Board cannot presume the veteran 
was exposed to an herbicide agent.  38 U.S.C.A. § 1116.

The Board has also considered the veteran's AO exposure 
claims under a direct service connection analysis.  See 
Combee, supra.  In this case, however, the evidentiary record 
lacks any affirmative evidence that he was actually exposed 
to AO in service.


Consistent with Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000), the Board has also considered the claims of 
entitlement to service connection irrespective of AO 
exposure.

With regard to hematuria, the claims file is devoid of any 
competent diagnosis or medical finding of hematuria, either 
in-service or currently.  The service records are negative 
for complaints or findings of blood in the urine.  Recent VA 
examination included a urinalysis negative for blood.  Given 
the latter, the Board concludes that hematuria has not been 
shown as a current disability.

With regard to a skin disorder, the Board notes that the 
evidence of dermatological treatment and VA diagnosis of 
actinic keratoses establishes the veteran has a current skin 
disorder.

The evidentiary record, however, does not show that the 
current skin disorder had its onset in service or is 
otherwise related to active service. 

According to Dorland's Illustrated Medical Dictionary, 29th 
Ed. (2000), a rash is, by definition, a temporary eruption of 
the skin.  Kirwin v. Brown, 8 Vet. App. 148 (1995) (the 
citation provided above is purely for definitional purposes 
to aid in the Board's discussion).

For the veteran's four years of service, the service medical 
records contain only one treatment note related to his skin, 
and it is described as rash, for which it was recommended 
that he only rinse his clothes and shower with lukewarm 
water.  Notations of "contact dermatitis" and "allergy" 
further suggest the incident was an isolated occurrence, 
temporary in nature, involving the skin's physical contact 
with an unhygienic or allergic substance.


After the remote in-service incident, there was no follow-up 
of the rash or other skin abnormality.  The separation 
examination only two months later was negative for findings 
consistent with a skin disorder, and the veteran specifically 
denied skin problems at that time.

At best, the veteran's current skin disorder can be traced to 
no earlier than February 1994, nearly 20 years post-service, 
when VA treated him for a rash to the groin; this is the 
first documented post-service skin problem.  Even this, 
however, appears to be yet another acute rash healing without 
residuals, since subsequent VA treatment notes for a variety 
of physical complaints make no reference to a rash.  

Furthermore, the veteran is currently treated for diagnosed 
actinic keratoses, which is "a sharply outlined, red or 
skin-colored, flat or elevated rough or warty growth, which 
may give rise to squamous cell carcinoma ... and is caused by 
excessive exposure to the sun." Douglas v. Derwinski, 2 Vet. 
App. 103, 105 (1992).  

Taking the nature of the current skin disorder under 
consideration additionally weighs against the claim, when one 
considers the well defined symptomatology of actinic 
keratoses (none of which was present in service or during 
1994 skin treatment) and the fact that is was diagnosed after 
20 years of possible post-service sun exposure.

The Board finds an absence of probative and persuasive 
evidence to establish that the veteran's claimed hematuria 
and skin disorder were either directly or presumptively 
related to service.  Rather, the preponderance of the 
evidence is against the claims. Gilbert, supra; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for coronary artery disease 
with hypertension, to include as secondary to PTSD, is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for hematuria secondary to 
AO exposure is denied.

Entitlement to service connection for a skin disorder 
secondary to AO exposure is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement (NOD) has been filed as to its 
denial, the veteran is entitled to a statement of the case 
(SOC), and the RO's failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

The October 2001 supplemental statement of the case (SSOC) is 
the first instance in which tinnitus is addressed.  Prior RO 
adjudications of hearing loss did not include consideration 
of tinnitus.

In December 2001, the RO received an accredited 
representative's statement in lieu of VA Form 646.  The 
issues listed on appeal included "service connection for 
hearing loss with tinnitus."  The Board has construed this 
submission as a notice of disagreement (NOD) with the RO's 
October 2001 determination regarding the issue of tinnitus.

The RO never issued a statement of the case (SOC) in response 
to the veteran's NOD.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (January 23, 2002) (to be codified as 
amended at 38 C.F.R. § 19.9).  

However, there are still actions that must be accomplished at 
the RO level, as the required action takes place there or 
because current law requires it.  This claim must be remanded 
because an SOC has not been issued, as such action takes 
place at the RO.  See Chairman's Memorandum 01-02-01 (2002); 
Manlincon, supra.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001) and 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a)).

Accordingly, this issue is remanded to the RO for the 
following:


1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issue on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All 
pertinent evidence received should be 
associated with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to 
service connection for tinnitus.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare an SOC.  The veteran should 
be notified of the need to file a 
substantive appeal during the requisite 
period of time if he wishes appellate 
review.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

